Judgement, Criminal Division of the Supreme Court, Bronx County (Margaret Clancy, J.), rendered January 20, 2006, convicting defendant, after a nonjury trial, of two counts of attempted aggravated harassment in the second degree, and sentencing her to a conditional discharge, unanimously affirmed.
With respect to the conviction of attempted aggravated harassment in the second degree under Penal Law § 240.30 (1), the accusatory instrument was facially sufficient, and the verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 *446NY3d 342, 348-349 [2007]). Defendant’s telephone call to the victim contained a death threat that placed the victim in reasonable fear for her safety (see People v Limage, 19 Misc 3d 395, 400 [Crim Ct, Kings County 2008]; People v Tiffany, 186 Misc 2d 917, 920-921 [Crim Ct, NY County 2001]).
With respect to the conviction relating to Penal Law § 240.30 (2), defendant’s challenge to the sufficiency of the accusatory instrument is without merit. Concur—Mazzarelli, J.E, Saxe, Friedman, Acosta and DeGrasse, JJ.